[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION OF REGARDING MOTION TO CITE IN ADDITIONAL DEFENDANTS
The plaintiff, Constance Rollins, has filed a motion to cite in an additional defendant, John Claflin, and to amend her complaint. This action stems from an incident on October 30, 1998, where t.he plaintiff alleges that she tripped and fell on a walkway while she was working at her place of employment. In count seven of her amended complaint, the plaintiff alleges a negligence cause of action against Claflin pursuant to General Statutes § 52-102b1 and pursuant to the apportionment complaint filed against Claflin by the defendant, Playhouse Corner Association, Inc. (Playhouse)
On April 4, 2001, Claflin filed an objection to the motion to cite in on the grounds that he is immune from all liability pursuant to General Statutes § 31-293 because the plaintiff was injured In the course of her employment and Claflin is a fellow employee, Claflin also filed a motion to dismiss the apportionment complaint filed by Playhouse, and on May 14, 2001, the court, Holzberg, J., dismissed the apportionment complaint.
General Statutes § 52-102b (d) provides in relevant part: "[T]he plaintiff may, within sixty days of the return date of the apportionment complaint served pursuant to subsection (a) of this section, assert any claim against the apportionment defendant arising out of the transaction or occurrence that is the subject matter of the original complaint." In this case, the plaintiff is attempting to cite in Claflin pursuant to § 52-102b (d) and Playhouse's apportionment complaint. Because the court, Holzberg, J., has already dismissed the apportionment complaint, the motion to cite in Claflin as an additional defendant is denied.
                                       ______________________ CHASE T. ROGERS, JUDGE